DETAILED ACTION
The following claims are pending in this office action: 1-20
The following claims are amended: 1-9, 12 and 14
The following claims are new: -
The following claims are cancelled: -
Claims 1-20 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The previous objections to claims 2 and 14 are withdrawn based on the amendments.  
The interpretation of the claims under 35 U.S.C. § 112(f) and subsequent 35 U.S.C. § 112(b) rejections to claims 1-12 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 07/13/2021 have been fully considered but are they are not persuasive.  The reasons are set forth below.
Applicant’s position is that the searched prior art does not teach “transmit, by a blockchain adaptor … data to a plurality of different types of block chains, via a blockchain interface, according to data format and communication mode requirements of each of the plurality of different types of blockchains”.  Applicant explains: 
The client 302 can access and read data stored on the target blockchain network 306.  Thus Song explicitly teaches that the data transaction (data sending and data receiving) is performed between a user (the client) and one or more blockchains (a target blockchain network) without a blockchain adapter… the client (302) and the service provider (308) are in parallel with respect to the target blockchain.  The service provider does not function as an “intelligent” adaptor/controller to control the data transmission between the user (client) and blockchain(s.

Furthermore,

Although the client 302 may need a relay or trusted data visiting service provider 312 to bridge communication gap between the client 302 of the target blockchain network… 1) Song explicity discloses that this is for the specific scenario of receiving cross-chain data from one or more blockchains...; 2) Song explicitly teaches the service provider as “a bridge,” “a relay,” etc., a bridge or a relay is merely a data transmission route that may be selected by the client/user, not a blockchain adaptor/controller that can control/transmit data by itself “intelligently”.  
 
Additionally,
FIG. 1 clearly teaches that the system of Sheng includes two parts, the client computing devices (user) and the database (blockchains).  This is different from the present application which has a three-part structure.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The amended features are within the scope and content of the prior art.  The main contention of the applicant is that Song et al. (US Pub. 2019/0279206) in combination with Sheng et al. (US Pub. 2019/0340586) does not teach a blockchain adapter.  Song teaches a blockchain adaptor/relay (para. 0080 – the client may need a relay or trusted data visiting service provider to bridge communication gap between the client of the target blockchain network and other different blockchain network).  The adapter/relay transmits data to a plurality of different types of blockchains (para. 0080 – the relay obtains cross-chain data: data from one or more different blockchain networks; Fig. 4, step 436, and para. 0105: likewise, the other blockchains receives data [a request] from the data visiting service provider).   Although Song does not explicitly disclose transmitting data according to data format and communication mode requirements, this is implied.  The blockchain interface is programed as to make the TEE of the arguendo, that Song does not teach the blockchain adapter, Shen explicitly teaches the cited limitations.  Shen teaches a blockchain adapter that transmits data to a plurality of different types of blockchains (para. 0028: the server computing device that performs the process of conducting cross-blockchain currency transactions).  The adapter transmits data according to data format requirements (para. 0034: ensures compliance with technical attributes of the payment instruction, such as format, message size, and version numbering).  The adapter transmits data according to communication mode requirements (para. 0034: ensures compliance with the substantive attributes of the payment instruction, such as is the destination address valid, and currency conversion metrics [see para. 0038] i.e. is there enough currency and whether the currency is already spent – the requirements to communicate in the language of one bitcoin currency to another). As the limitations of the features are recited by the Song and Shen references, the content of the claims are within the scope and content of the prior art.  
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  The applicant argues, citing Fig. 3 of Song that transmitting/receiving cross-chain data from one or more blockchains is substantially different from a blockchain adapter as the client and the service provider are in parallel with respect to the target blockchian.  However, this statement seems to mistake the target blockchain 306 as the blockchain to be adapted or relayed to.  Para. 0080, and the applicant’s remarks on pg. 10 state: “the client may need a 
Applicant argues that Song explicitly discloses the use of the relay/bridge only for the specific scenario of receiving cross-chain data.  However, the relay/bridge is the trusted data visiting service provider API, and Song also discloses using the API to transfer data to the “off-chain” blockchains (see, for example, Fig. 4, step 436, where data is transmitted from the Data Visiting Service Provider to the other blockchains.  Furthermore, the process is not limited to a particular user, and is a decentralized system.  As indicated by para. 0067, and 0068, any participant may serve as a member connected to a blockchain network, and participate using the described system.  In other words, the target blockchain 306 may an Ethereum-based blockchain network receiving data for its calculations (see para. 0086), and at the same time be a Ethereum-based blockchain network transmitting data for calculations of another blockchain (see para. 0090, and Fig. 3, object 316).  As the embodiment described in the prior art closely fits this limitation, there is no substantive difference between the claim limitation at issue and the prior art.  
Applicant argues that a relay is merely a data transmission route, and not an adaptor/controller that can control/transmit data by itself “intelligently”.  However, the common meaning of relay/bridge in the art as described in para. 0080 includes an adapter.  An adapter is a device or series of devices designed to provide a compatible connection (see, "adapter [general]" The Authoritative Dictionary of IEEE Standard Terms; Pg. 16; 7th edition; 2000). Likewise a relaying computer function is a function performed by connecting two independent entities so that they may communicate between each other connection (see, "relaying " The Authoritative Dictionary of IEEE Standard Terms; Pg. 957; 7th edition; 2000).  As used 
Applicant argues that the system Sheng includes two parts, the client computing devices (user) and the database (blockchains), where the instant application has a three-part structure as shown in Fig. 2.  Fig. 2 of the instant application describes a user terminal, a data service system, and a blockchain.  Likewise, Sheng discloses client computing devices (equivalent to user terminals), and the server computing device (equivalent to the data service system).  It seems applicant implies that the blockchain is not disclosed.  An embodiment of the blockchain is a particular cryptocurrency exchange (see para. 0004 and Fig. 1).  Thus, the system discloses a three-part structure similar to Fig. 2 of the instant application.  As the embodiment described in the prior art closely fits the limitation claimed, there is no substantive difference between the claim limitation at issue and the prior art.  
A person of ordinary skill in the in the pertinent art would have been able to use prior art references cited.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). At the time of filing, it would have been obvious to use the prior art cited to satisfy the amended limitations.  Thus the invention, as claimed, would be within the level of ordinary skill in the art.  

In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the amended claims are within the metes and bounds possessed by the public.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub. 2019/0279206) (hereinafter “Song”) in view of Sheng et al. (US Pub. 2019/0340586) (hereinafter “Sheng”).   

As per claim 1, Song teaches a system comprising: 
At least one storage medium storing a set of instructions for data service; and ([Song, para. 0007] a non-transitory computer-readable storage medium is coupled to one or more computers to receive a set of instructions for service for blockchain data)
At least one processor in communication with the at least one storage medium wherein during operation, the at least one processor executes the set of instruction to: ([Song, para. 0034] a system including one or more processors coupled to the computer-readable medium to execute the instructions)
perform at least one of data sending or data receiving with one or more users via a user interface; ([Song, para. 0114] the smart contract service provider includes a user interface [an interface service unit] configured to return the result to the client [sending data to and from one or more users].  [Para. 0086] the user interface unit also receives data from the user as the client sends, and the smart contract server receives a request for executing a smart contract.  [Para. 0164] a number of user interface devices are described that is used to implement the user service unit [via a user interface])
transmit, by a blockchain adaptor, ([Song, para. 0114;] a transmitter or transmitting unit configured to send a request for the cross-chain data.  [Para. 0125] apparatus includes the transmitting sub-unit configured to send the result to the target blockchain) 
data to a plurality of different types of blockchains, via a blockchain interface, [according to data format and communication mode requirements of each of the plurality of different types of blockchains,] and ([Song, para. 0080]  the client may need a relay or trusted visiting service provider to bridge communication gap between the client of the target blockchain network and the other different blockchain networks) [a blockchain adaptor configured to transmit data to a plurality of different types of blockchains].  [Para. 0080] An application interface [a blockchain interface] is programed as to make the trusted computation execution environment [TEE] of the apparatus suitable for executing computational logic defined in the smart contract.  [Para. 0083] Protocols to perform a transaction are defined in the smart contract.  [Para. 0067] The participant systems communicate with or through the blockchain network using a protocol and/or using remote procedure calls.  The transmission according to data format and communication mode requirements of each of the plurality of different types of blockchains are taught by Tran below)
trigger, by a transmission controller, ([Song, para. 0097; para. 0080] the apparatus includes a trusted computation execution environment [a TEE or transmission controller as it controls the application interface]) a smart contract ([Song, para. 0083] the smart contract service provider is off the target blockchain network so it may perform the logics and protocols defined in the smart contract independently of the blockchain.  [Para. 0086] the off-chain smart contract service provider includes a TEE.  [Para. 0108] the TEE of the smart contract service provider executes smart contracts [triggers a smart contract]) running on a blockchain of the plurality different types of blockchains ([Para. 0059] the described off-chain smart contract service provider can support cross-chain data visits and allow mutually untrusted parties to run smart contracts over private data from one or more blockchain networks) via the blockchain interface; and ([Para. 0080] An application interface [a blockchain interface] is programed as to make the trusted computation execution environment [TEE] of the apparatus suitable for executing computational logic defined in the smart contract.  [Para. 0083] Protocols to perform a transaction are defined in the smart contract.  [Para. 0067] The participant systems communicate with or through the blockchain network using a protocol and/or using remote procedure calls) 
control, by the transmission controller, a data transmission under instructions from the start contract, ([Song, para. 0113] the smart contract service provider uploads the result to the target blockchain network) wherein the data transmission is based on data received from the user interface.  ([para. 0083] the client prepares a smart contract that includes protocols to perform a transaction, and so the transmission by the smart contract service provider is received from the client.  Input from the user/client is received from the user interface – see para. 0164]) 
Song does not explicitly teach transmitting data according to data format and communication mode requirements of each of the plurality of different types of blockchains. 
([Sheng, para. 0034] the computing device analyzes the technical attributes of the instruction to ensure that the instruction complies with the technical requirements of the corresponding blockchain single or multiple block chains.  [Para. 0035-0036] that instruction is then forwarded [transmitted] to additional devices for the transaction to be written to the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Sheng to include transmitting data according to data format and communication mode requirements of each of the plurality of different types of blockchains.  One of ordinary skill in the art would have been motivated to make this modification because this procedure will ensure that the instruction can be processed by the blockchain.  (Sheng, para. 0034)

As per claim 4, Song in view of Sheng teaches claim 1.   
Song also teaches wherein the at least one processor further executes the set of instructions to: provide a data processing service ([Song, para. 0114] an apparatus implementing a smart contract service provider) and generate target data ([para. 0114] a generator or generating unit configured to generate the cross-chain) supporting data transmission based on data received through the user interface; and ([para. 0096] the smart contract computational logics for operating the cross-chain data [supporting data transmission] are self-designed by the client, allowing the user the freedom and flexibility to specify the smart contract computational logics to achieve the user's purposes, without being limited to computational logics defined by the target blockchain network; [para. 0164] a number of user interface devices are described that is used to receive data)
([Song, para. 0125] the apparatus further includes the following: a first transmitting sub-unit configured to send the received result to the target blockchain network) of the target data under supervision of the smart contract ([Para. 0113] the smart contract service provider uploads the result to the target blockchain network.  [Para. 0108] the TEE of the smart contract service provider generates a result using the received cross-chain data [under supervision of the smart contract]).

As per claim 8 Song in view of Sheng teaches claim 4.  
Song also teaches wherein the one or more users include a data provider and a data requestor, and the at least one processor further executes the set of instructions to: ([Song, para. 0066, Fig. 2] one or more users participate in blockchain networks.  [Para. 0008] the system for providing smart contract service includes a client [one of the users in the block chain network, a data provider] and a request for operating cross-chain data on a different blockchain network.  [Para. 0087] the trusted data visiting service provider is a trusted party [another user] that can retrieve private data of one or more different blockchain networks [the data provider])
obtain verification data from data provided by the data provider via the user interface, and ([Song, Para. 0103] the smart contract service provider verifies [obtains verification data] that the trusted data visiting service provider [the data provider] is capable of providing trusted cross-chain data of one or more blockchain networks different from the target blockchain network.  [Para. 0164] a number of user interface devices are described that is used to enter data including verification data)
upload the verification data to the blockchain via the blockchain interface, the verification data is configured to verify the target data by the data requestor.  ([Song, Para. 0112] the client uploads the transaction [including verification data] to the target blockchain network to update the state of the client or perform a transaction on the blockchain.  [Para. 0069] examples of transactions include exchanging something of value including verification data that may be used to access currency in a blockchain.  [Para. 0080] An application interface [a blockchain interface] is programed as to make the trusted computation execution environment [TEE] of the apparatus suitable for executing computational logic defined in the smart contract.  [Para. 0083] Protocols to perform a transaction are defined in the smart contract.  [Para. 0067] The participant systems communicate with or through the blockchain network using a protocol and/or using remote procedure calls)

As per claim 9 Song in view of Sheng teaches claim 4.  
wherein the at least one processor further executes the set of instructions to: obtain original data corresponding to the target data ([Song, para. 0083] The client can send the smart contract [original data corresponding to the target data] to a smart contract service provider for execution.  The result [target data] is generated by the TEE executing the smart contract using the cross-chain data and so the original data corresponds to the target data) and verify the original data; and ([Para. 0079] a process of verification is described where two participants exchange a pair of public and private keys.  [Para. 0102] the client and the smart contract service can setup a pair of keys and use the verification process described)
verify the original data and trigger the target data generator to generate the target data after passing verification ([Para. 0102] the smart contract service [the data service unit] processes the request signed by the keys and so is the unit that verifies the original data.  [Para. 0108] After receiving the signed request [after passing verification – see para. 0102 and para 0079], the smart contract service [by means of the target data generator – see para. 0114] generates the target data and so triggers the target data generator)



As per claim 16, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 18, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

As per claim 19, the claim language is identical or substantially similar to that of claim 9. Therefore, it is rejected under the same rationale applied to claim 9.

Claims 2, 5, 6, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng as applied to claims 1 and 13 above and further in view of Tran et al. (US Pub. 2017/0232300) (hereinafter “Tran”).   

As per claim 2, Song in view of Sheng teaches claim 1.   
Song also teaches wherein the user interface is configured to receive a data request for transmitting data, and the at least one processor further executes the set of instructions to: ([Song, para. 0086] the user interface unit also receives data from the user as the client sends, and the smart contract server receives a request for executing a smart contract.  [Para. 0164] a number of user interface devices are described that is used to implement the user service unit [via a user interface])

However, Tran teaches send the smart contract template to the user interface according to the data request; and ([Tran, para. 0123] the system retrieves the appropriate contract template for the user [send a smart contract to the user interface].  The selection of the appropriate contract template can be based on many factors, including the role of the user, the intended parties to the contract, the type of contract desired, etc. [according to the data request])
generate a smart contract, based on the smart contract template, ([Tran, para. 0123] the required contract terms information for that type of contract will be entered by the user as guided by the attributes of the template) that matches the data request according to response information obtained from the user interface ([Para. 0123] the contract is generated based on the user input to the user interface). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Tran to include send the smart contract template to the user interface according to the data request; and generate a smart contract, based on the smart contract template, that matches the data request according to response information obtained from the user interface.  One of ordinary skill in the art would have been motivated to make this modification because using templates to create smart contracts allows for a contract management system that creates smart contracts that are verifiable and trustworthy as it directs the inputs of the user.  (Tran, para. 0122-0123)

As per claim 5, Song in view of Sheng teaches claim 4.   
([Song, para. 0066; Fig 2] two participant system are described which participates in the block chain.  Each participant [user] shares data with another) include a data provider ([Para. 0008] data is shared by the system providing an user interface for a client as a data requestor for cross-chain data of a different blockchain) and a data requestor, ([Para. 0087] another participant [another user] includes the trusted party of the trusted data visiting service provider [the data provider] which can retrieve private data of another block chain network)
Song does not explicitly teach the at least one processor further executes the set of instructions to: generate search index data based on data received from the data provider and search the data based on the search index for the data requestor.
However, Tran teaches the at least one processor further executes the set of instructions to: generate search index data based on data received from the data provider ([para. 0333] the assistant supports the ability to refine the query and to manage the costs associated with the search and automatically incorporates data related to changes in the query interface and other relevant characteristics of the information sources [generate search index data based on the data received from the data provider] so that search command sequences can be altered without user interaction) and search the data based on the search index for the data requestor ([para. 0334] When performing a search, the assistant spawns a child process which sends a query to one or more remote database engines. Upon the receipt of search results from remote engines, the information is processed and saved in the database [search the data based on the search index for the data requestor])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Tran to include the at least one processor further executes the set of instructions to: generate search index data based on data received from the data provider and search the data based on the search index for the data requestor.  One of ordinary skill in the art would have been motivated to make this modification because providing such an interface frees the user from learning complex search languages and allows some functions to be automatically performed.  (Tran, para. 0333)

As per claim 6, Song in view of Sheng and in view of Tran teaches claim 5.   
Song also teaches wherein the transmission controller is configured to trigger the smart contract running on the blockchain via the blockchain interface [according to a confirmation from the data requestor on search results] ([Song, para. 0061] the transaction is executed by the TEE and the result is returned to the blockchain, which triggers, after the blockchain network verifies the returned result, an update of the results to reflect the latest state on the blockchain network. [Para. 0003] contracts run on the blockchain.  [Para. 0082] Smart contracts designed by the user can update transaction completed, and so the update triggered by the TEE causes the smart contract to update transactions on the blockchain with fewer computational resources as most of the calculations are done off the chain])
Song does not teach the smart contract triggers according to a conformation from the data requestor on search results.
However, Tran teaches the smart contract triggers according to a confirmation from the data requestor on search results. ([Tran, para. 0132] scripted clauses [the smart contract] can also be configured to trigger on certain events.  [Para. 0328] such an event can be if a known fact in the database [data requester] matches a particular rule [a confirmation from the data requester], and the rule is executed.  [Para. 0334] If new information is found, the assistant sends a message to the user, and the information is saved in a database [results provided by the search service sub-unit])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Tran to include the smart contract triggers according to a confirmation from the data requestor on search results.  One of ordinary skill in the art would have been motivated to make this modification because such allow transfer of value to be precisely defined and public/private law to be implemented by the script.  (Tran, para. 0132)
	
As per claim 10, Song in view of Sheng and in view of Tran teaches claim 6.  
Song also teaches wherein the target data generator is configured to encrypt data received from the user to generate the target data. ([Para. 0114] an apparatus implementing a smart contract service provider [a data service unit configured to provide a data processing service].  [Para. 0114] a generator or generating unit including a target generator sub-unit configured to generate the cross-chain data [configured to generate target data].  [Para. 0130] In an optional implementation, prior to sending the request for operating cross-chain data to the smart contract service provider, the apparatus further includes the following: an encrypting unit, configured to encrypt the request for operating cross-chain data [data received from the user to generate the target data].  [Para. 0157] the functions of the encrypting unit can be combined with the functions of the generating unit [computer hardware, in combinations of one or more] to make a generation unit that encrypts data)

As per claim 14, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 20, the claim language is identical or substantially similar to that of claim 10. Therefore, it is rejected under the same rationale applied to claim 10.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng, in view of Tran as applied to claims 2 and 14 above and further in view of Vessenes et al. (US Pub. 2019/0172026) (hereinafter “Vessenes”).   

As per claim 3, Song in view of Sheng and Tran teaches claim 2.   
Song also teaches the data request includes information of a target blockchain, and the at least one processor further executes the set of instructions to: ([Song, para. 0084] the smart contract as part of the request sent from the client to the smart contract service contains data from the target blockchain) 
Send, by the blockchain adaptor, [the smart contract to the target blockchain], via the blockchain interface, [according to a communication mode requirement of the target blockchain] ([Song, para. 0080]  the client may need a relay or trusted visiting service provider to bridge communication gap between the client of the target blockchain network and the other different blockchain networks [a blockchain adaptor configured to transmit data to a plurality of different types of blockchains].  [Para. 0067] The participant systems communicate with or through the blockchain network using a protocol and/or using remote procedure calls.  Sending according to a communication mode requirement of the target blockchain was taught by Sheng.  Transmitting the smart contract to the target blockchain will be taught by Vessenes below).  
Song does not teach sending according to a communication mode requirement of the target blockchain.
However, Sheng teaches sending according to a communication mode requirement of the target blockchain.  ([Sheng, para. 0034] the computing device analyzes the technical attributes of the instruction to ensure that the instruction complies with the technical requirements of the corresponding blockchain single or multiple block chains.  [Para. 0035-0036] that instruction is then forwarded [transmitted] to additional devices for the transaction to be written to the blockchain)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Song, and Sheng for the same reasons as disclosed above.
, by the blockchain adapter, the smart contract to the target blockchain.
However, Vessenes teaches obtain a data format requirement of the target blockchain ([Vessenes, para. 0158-159] Validators may identify [obtain a data format requirement] a set of tokens from a first block chain [of the target blockchain]) from the plurality of different types of blockchains ([para. 0158; para. 0016] the method identifies one data format from one blockchain among a number of different blockchains types, for example, bitcoin, ethereum, or any other block chain implementations or technologies) and convert the data to conform with the data format required by the target blockchain; and ([para. 0161] the process may include minting, based upon the locked set of the one or more tokens, a set of one or more tokens of a second block chain, wherein tokens of the second block chain are to be subsequently converted to tokens of the first block chain [convert the data to conform with the data format identified] based upon the locked set of tokens from the first block chain)
send, by the blockchain adaptor, the smart contract to the target blockchain ([Vessenes, para. 0125] the user receives RedeemScript and other metadata including the UXTO [together, this is a common definition for a smart contract – see for example, para. 0151 of Wright et al., US Pub. 2019/0057382, describing a Redeem Script and UXTO implemented as a contract; Storing scripts (smart contracts) outside the blockchain.  Bitcoin Stack Exchange.  March 14, 2016 (retrieved on April, 2, 2021).  <URL: https://www.active-directory-security.com/2014/05/An-Automated-Kerberos-Token-Size-Calculation-Tool.html> describing a script as a smart contract]).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Vessenes to include obtain a data format requirement of the target blockchain from the plurality of different types , by the blockchain adapter, the smart contract to the target blockchain.  One of ordinary skill in the art would have been motivated to make this modification because using such a system will enable users to access new blockchain ecosystems with the assets they already own, without needing to go through the onerous and potentially risky process of engaging centralized exchanges or buying native currencies.  (Vessenes, para. 0018)

As per claim 15, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng as applied to claims 4 and 16 above and further in view of Padmanabhan et al. (US Pub. 2019/0303121) (hereinafter “Padmanabhan”).   

As per claim 7, Song in view of Shen teaches claim 4.   
Song does not teach wherein the at least one processor further executes the set of instructions to: respectively communicate, by a storage adaptor, with one or more centralized database, decentralized database and smart terminal devices; and determine, by the storage adaptor, a data storage location during the data transmission process via the user interface.
However, Padmanabhan teaches wherein the at least one processor further executes the set of instructions to: respectively communicate, by a storage adaptor, ([Padmanabhan, 0009-0010] an application [storage adapter] provides support in management of a system accessing centralized and decentralized data.  [para. 0002] such an application is included in a data management system [the data service unit])
([Padmanabhan, para. 0012] the application may make use of both centralized and decentralized data storage and management mechanisms to store and from which to access data during its operation)
determine, by a storage adapter, a data storage location during the data transmission process via the user interface.  ([Padmanabhan, para. 0016] the application may include a metadata configuration file that indicates the requirements during the setup and execution of an application on a cloud computing system [a data transmission process].  [Para. 0019] The metadata may include information for setting up centralized and decentralized data accesses [determine a storage location].  [Para. 0041] A selection of options for configuration including the storage location is accessible by a user interface)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Padmanabhan to include wherein the at least one processor further executes the set of instructions to: respectively communicate, by a storage adapter, with one or more centralized database, decentralized database and smart terminal devices; and determine, by the storage adapter, a data storage location during the data transmission process via the user interface.  One of ordinary skill in the art would have been motivated to make this modification because each data management system has its own process for how it is to be set up and how the data may be accessed and modified and, such a method allow for set-up and management of an application accessing centralized and decentralized data (Padmanabhan, para. 0002; para. 0009)

As per claim 17, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng, in view of Tran as applied to claim 6 above, and further in view of Rohloff et al. (US Pub. 2017/0155628) (hereinafter “Rohloff”).   

As per claim 11, Song in view of Sheng and in view of Tran teaches claim 6.  
Song also teaches wherein the target data generator is configured to encrypt data received from the data provider [based on information of the data provider and information of the data requestor]. ([Song, para. 0114] a generator or generating unit including a target generator sub-unit configured to generate the cross-chain data [configured to generate target data].  [Para. 0087] the trusted data visiting service provider [data provider] can retrieve private data [data received from the data provider].  [Para. 0077] two nodes that want to keep a transaction private can use symmetric encryption and asymmetric encryption [encrypt data received from the data provider].  Encrypting data based on information of the data provider and information of the data requestor is taught below)
Song does not teach encrypting data based on information of the data provider and information of the data requester.  
However, Rohloff teaches encrypting data based on information of the data provider and information of the data requestor ([Rohloff, para. 0054] the original data is encrypted using a first encryption key [see para. 0006 - information of the data provider].  [Para. 0057] the first encrypted data is re-encrypted with the second encryption key to generate twice-encrypted data [see para. 0006 – information of the data requestor])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Rohloff to include encrypting data based on information of the data provider and information of the data requester.  One of ordinary skill in the art would have been motivated to make this modification because such a setup enables secure distributed ad-hoc information sharing where information producers do not need to receive information consumer’s public keys. (Rohloff, Para. 0005)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sheng as applied to claim 1 above and further in view of Brothers et al. (US Pub. 2006/0225047) (hereinafter “Brothers”). 

As per claim 12, Song in view of Sheng teaches claim 1.  
Song does not teach wherein the at least one processor further executes the set of instructions to: receive analysis requirement information from the user interface, the analysis requirement information indicating an analysis requirement to the data; analyze and calculate data obtained from the user interface according to the analysis requirement information to obtain an analysis result; and return the analysis result via the user interface in response to the analysis requirement information.
However, Brothers teaches a data analysis service unit, configured to: ([Brothers, para. 0025] the generic software analysis unit [data analysis service unit])
receive analysis requirement information from the user interface, the analysis requirement information indicating an analysis requirement to the data; ([Brothers, para. 0016] unit may, for example, search directories on the user's computer system [receive analysis information from the user interface] to find valid requirements files [information indicating an analysis requirement to the data])
analyze and calculate data obtained from the user interface according to the analysis requirement information to obtain an analysis result; and ([Brothers, para. 0025] the unit includes a capabilities/requirements analysis tool that is used to compare the data to requirements listed in the requirements file [analyze and calculate data obtained from the user interface as the requirements are obtained from the user interface].  The generic software analysis tools also include a reporting tool that is used to generate a report for the user [an analysis result])
return the analysis result via the user interface in response to the analysis requirement information. ([Brothers, para. 0025] The generic software analysis tools also include a reporting tool that is used to generate a report for the user.  [Para. 0013] a software tool including a user interface may be used by the publisher to generate the computer file)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Song with the teachings of Brothers to include a data analysis service unit, configured to: receive analysis requirement information from the user interface, the analysis requirement information indicating an analysis requirement to the data; analyze and calculate data obtained from the user interface according to the analysis requirement information to obtain an analysis result; and return the analysis result via the user interface in response to the analysis requirement information.  One of ordinary skill in the art would have been motivated to make this modification because such an analysis unit could be used to analyze a generated application (smart contract/data) in accordance to a specific list of requirements input by the user, to see if the capabilities (in this example, hardware/software requirements, but can be applied, for instance to analyze requirements of a transaction ledger – see para. 0155 of Tran) specified by the user are met. (Brothers, Para. 0005)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The follow prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mao et al. (US Pub. 2020/0005292) discloses a blockchain adapter that that has access to high-level generic APIs that enable open connection and access to a range of blockchain protocols that allow transmission to a blockchain.  Mueller et al. (US Pub. 2020/0117733) discloses a blockchain adapter that is configured to transfer data from a format used by a database to a format used by a blockchain service to create new transactions on a blockchain.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Z.L./Examiner, Art Unit 2493            
                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493